In a negligence action to recover damages for personal injuries, the plaintiffs appeal from a judgment of the Supreme Court, Nassau County (Segal, J.), entered December 3, 1993, which, upon jury verdict in favor of the defendants, dismissed the complaint.
Ordered that the judgment is affirmed, with costs.
The plaintiffs’ contentions as to the defense counsel’s summation are, for the most part, unpreserved for appellate review (see, Heberer v Nassau Hosp., 119 AD2d 729). In any event, the challenged comments did not deprive the plaintiffs of a fair trial. Mangano, P. J., Sullivan, Copertino and Altman, JJ., concur.